Citation Nr: 0026729	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had recognized service from August 1942 to June 
1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision denying the reopening 
of the claim of entitlement to service connection for PTB.  
In December 1997 the Board confirmed the RO's determination.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).

In February 1999 the Court vacated and remanded the Board's 
1997 decision.  Thereafter, in December 1999 the Board 
reopened the claim for service connection for PTB, found the 
claim well grounded, and remanded the matter for due process 
considerations.  The matter remains in a denied stance; thus, 
it has been returned for appellate adjudication.  

In 2000, the veteran submitted an X-ray report showing PTB, 
moderately advanced bilateral along with additional 
statements.  Because a current diagnosis of PTB has been 
established, the Board finds that the evidence is not 
pertinent to the ultimate disposition of the claim.  
38 C.F.R. § 20.1304(c) (1999).  Any additional action in this 
regard is not warranted and would be futile.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  The service medical records do not contain X-ray evidence 
of PTB or a diagnosis of PTB, nor does the post-service 
medical evidence show that the veteran's PTB manifested to a 
compensable degree within three years after service or is 
related to service.



CONCLUSION OF LAW

The veteran's PTB was not incurred in or related to active 
service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTB, and his claim 
is well grounded.  A diagnosis of PTB has been made and the 
veteran has provided a 1966 statement from J.E.E., 
maintaining that a diagnosis of PTB was made while in service 
and a July 1968 medical statement from R.R.R., maintaining 
that the veteran was hospitalized and treated for PTB in 1946 
after discharge from service and that she personally knew 
that he received treatment for PTB at that time.  See Cacalda 
v. Brown, 9 Vet. App. 261, 263 (1996); Salong v. Brown, 7 
Vet. App. 130, 132 (1994).

Pursuant to 38 U.S.C.A. § 5107(a) once a claimant has 
submitted a well-grounded claim, VA has a duty to assist.  In 
1999 the Board remanded the claim to afford the veteran the 
opportunity to submit additional evidence.  As noted above, 
in 2000 the veteran submitted additional statements and a 
report of an X-ray study showing PTB, moderately advanced, 
bilateral.  Review of the record shows that the duty to 
assist has been fulfilled.  The record contains the veteran's 
service medical records, VA and private medical reports, 
medical statements, and affidavits submitted by the veteran.  
No additional action is warranted.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety days or more during a period of war, 
and PTB became manifest to a degree of 10 percent or more 
within three years of the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112(a)(3), 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a), 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regulations addressing service connection for PTB provide 
that X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service-
connection purposes as if clinically established; however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by Sec. 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1). 

Service department diagnosis of active pulmonary tuberculosis 
will be accepted unless a board of medical examiners, Clinic 
Director or Chief, Outpatient Service certifies, after 
considering all the evidence, including the favoring or 
opposing tuberculosis and activity, that such diagnosis was 
incorrect.  Doubtful cases may be referred to the Chief 
Medical Director in Central Office.  38 C.F.R. § 3.374(a).  
Diagnosis of active pulmonary tuberculosis by the medical 
authorities of the VA as the result of examination, 
observation, or treatment will be accepted for rating 
purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.  38 C.F.R. § 3.374(b).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).

In light of the foregoing, service connection for PTB may not 
be granted unless the claimant submits (1) a service 
department diagnosis; (2) VA physician diagnosis; or (3) a 
diagnosis by a private physician based on an examination or 
treatment by that physician and confirmed by clinical, X-ray, 
or laboratory studies.  38 C.F.R. § 3.374; Tubianosa v. 
Derwinski, 3 Vet. App. 181 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The reasonable doubt 
doctrine is not a means of reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

In this case the persuasive evidence of record fails to show 
that entitlement to service connection for PTB is warranted.  
The probative evidence does not show in-service X-ray 
evidence illustrative of PTB or an in-service diagnosis of 
PTB.  Additionally, the evidence fails to show that the 
veteran's PTB manifested to a compensable degree with the 
applicable presumptive period post-service, or is related to 
any events of service.  Laure v. Principi, 3 Vet. App. 395 
(1992).

The probative evidence does not show in-service X-ray 
evidence illustrative of PTB or an in-service diagnosis of 
PTB by VA or service physicians.  Although available service 
medical records which consist of a May 1945 examination 
report show that evaluation of the lungs, including x-ray 
studies, showed evidence of bronchial breathing of the right 
interclavicular region, no diagnosis of PTB was made.  
Further, a February 1946 Affidavit for Philippine Army 
Personnel shows that the veteran did not incur any wounds and 
illnesses during service.  A July 1956 Commonwealth of the 
Philippines Report shows the veteran was discharged from the 
Philippine Army in April 1945 because of a medical 
disqualification, but it too does not reference PTB.

Although the evidence consists of a March 1966 affidavit from 
J.E.E. recalling that while performing duties as a regiment 
surgeon, he treated the veteran for complaints of a cough and 
weight loss in September 1944 and at that time a diagnosis of 
PTB was made; a March 1966 affidavit in which F.G.V and A.G. 
stated that they were members of the United States Army 
Forces in the Far East with the veteran and the veteran's 
sicknesses included pulmonary tuberculosis; and two separate 
April 1966 affidavits in which J.L. Cordero and J.L. Cadio 
recalled that the veteran served with them, but he was 
discharged from service by the regiment surgeon with PTB, the 
aforementioned evidence is insufficient to establish service 
connection.  Regarding the affidavits from fellow servicemen, 
as well as the numerous statements furnished by the veteran, 
it is noted this evidence is of little or no probative value.  
Lay persons are not qualified to render a medical opinion as 
to the etiology of the veteran's PTB.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, the lay statements 
were furnished many years after service and are inconsistent 
with the objective evidence of record for that time.  

Regarding J.E.E.'s statement, the Board acknowledges that a 
service department diagnosis of active pulmonary tuberculosis 
will be accepted unless a board of medical examiners, Clinic 
Director or Chief, Outpatient Service certifies, after 
considering all the evidence, including the favoring or 
opposing tuberculosis and activity, that such diagnosis was 
incorrect.  Additionally, doubtful cases may be referred to 
the Chief Medical Director in Central Office.  38 C.F.R. 
§ 3.374(a).  Nonetheless, the Board notes that even though 
J.E.E. asserts that he served as the veteran's regiment 
surgeon, his affidavit cannot be considered a service 
department diagnosis, and thereby, is insufficient to prompt 
the mandate of § 3.374(a).  First, except for J.E.E.'s own 
assertion, there is no corroborating evidence of record 
showing that he served as the veteran's regiment surgeon: 
namely, there is no objective evidence of record showing that 
he and the veteran served in the same unit or battalion, or 
served at the same station.  But, even when presuming that 
this fact could be verified, the affidavit still fails to 
amount to an inservice diagnosis.  Although J.E.E. maintains 
that during service the veteran was diagnosed with PTB, this 
diagnosis, with remarkable specificity and without any 
corroborating evidence, was furnished approximately 20 years 
after the veteran's separation from service.  Moreover, he 
indicated that the veteran was treated in September 1944 and 
was discharged for disability due to PTB in November 1944.  
In contrast, the available objective evidence of record 
synonymous with the veteran's service shows no clinical 
activity of active PTB.  Again, the 1946 Affidavit for 
Philippine Army Personnel shows that he did not incur any 
illnesses during service and even though a July 1956 
Commonwealth of the Philippines report shows the veteran was 
discharged from the Philippine Army in April 1945 because of 
a medical disqualification, that report does not reference 
PTB.  Given the foregoing, the Board finds that J.E.E.'s 
affidavit lacks reliability and cannot serve as a service 
department diagnosis of active PTB as required by 
38 C.F.R. § 3.374(a).  Compare with Garcia v. Principi, 3 
Vet. App. 382 (1992).

The Board emphasizes that while the medical opinion from 
J.E.E. is sufficient to well ground the claim, it is not of 
sufficient reliability to effectuate § 3.374(a).  Once the 
claim is found to be well grounded, the presumption that it 
is credible and entitled to full weight no longer applies.  
Instead, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990).  Because the 
available service records contain no in-service diagnosis or 
X-ray evidence of PTB, because the record is devoid of any 
evidence showing that J.E.E. served as the veteran's regiment 
surgeon, and, even when presuming that J.E.E. was the 
veteran's surgeon, because his assertion, furnished 20 years 
post service, when viewed in conjunction with the available 
service records, is inconsistent and contradictory, the Board 
finds that the opinion lacks reliability and persuasiveness, 
and therefore, cannot serve as a service department 
diagnosis.

Additionally, when considering J.E.E.'s assertion under the 
provisions of § 3.374(c) his opinion still is insufficient to 
warrant service connection.  No substantiating clinical, X-
ray, laboratory, or hospital records have been submitted.  
Where, as here, there is no in-service diagnosis, records of 
this type are required to establish service connection.  
Cacalda and Tubianosa, both supra; 38 C.F.R. § 3.374(c).  
Moreover, as noted in the affidavit of J.L.C., there was no 
x-ray equipment even available to their unit during this 
time.  Accordingly, the diagnosis of TB, supposedly made in 
service but first reported many years later and not noted on 
contemporaneously prepared records, is not credible.  

The Board also acknowledges that in a July 1968 medical 
statement P.L.C., M.D., stated that the veteran was under his 
care for PTB from February 1954 to December 1955, inclusive, 
and in a July 1968 affidavit, R.R.R., a former Chief Nurse of 
the Antique Provincial Hospital, stated that in June 1946, 
the veteran was hospitalized for treatment of active PTB and 
placed in isolation.  In the letter, R.R.R. wrote that she 
could not produce medical documentation of the referred to 
treatment because records from 1945 were destroyed by 
termites, but she personally knew that the veteran was a 
regular patient of the hospital and that he received 
treatment for active pulmonary tuberculosis from Dr. J.C., 
the Chief of the Antique Provincial Hospital from 1946 to 
1949.  

However, the veteran's contemporaneously prepared medical 
records reflect conflicting information.  On a medical 
certificate of April 1968, it was reported that the veteran 
was admitted because of hemoptysis starting one day earlier.  
It was noted that he had been confined previously in 1949 and 
1951 for the same complaints.  The diagnoses were 
bronchiectasis and pneumonia.  

Records of treatment by the Veterans Memorial Hospital in 
April 1968 reflect that the veteran was admitted for 
hemoptysis of one day duration.  It was noted, by way of 
history, that he had been confined in 1949 and 1951 because 
of the same complaint and was treated as a case of PTB.  All 
examinations to rule out TB and bronchogenic cancer were 
negative.  The diagnosis was questionable bronchiectasis and 
pneumonitis, resolving.  When he was hospitalized in May 
1972, it was noted that he was a "known case of PTB" since 
1942, having been treated and diagnosed as such.  Sputum 
tests were positive.  The diagnosis was PTB, active.  Records 
of hospitalization in May 1973 reflect a history of 
hemoptysis in 1944, back pain radiating to the chest 
diagnosed as PTB in 1946, and a first admission 1968.  In a 
discharge summary in July 1974, it was noted that he was a 
"known PTB case since 1968."  

Given the absence of any substantiating clinical data 
recording a diagnosis of PTB and the presence of the 
aforementioned contradictory evidence, service connection 
cannot be established based on the 1968 medical opinions.  
Again, a private physician's diagnosis of active PTB will not 
be accepted to show that PTB was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  Here, because no such clinical 
records exist, the veteran's claim cannot succeed on the 
merits.  Cacalda, Tubianosa, and Salong, all supra; 
38 C.F.R. § 3.374(c).

The evidence of record also consists of numerous VA and non-
VA medical reports, opinion, certifications, hospital 
summaries, and radiographic and laboratory studies dated from 
1972 to 2000, showing that the veteran has received and 
continues to receive treatment for PTB.  However, except for 
when noting the veteran's own historical accounts, not one of 
the reports relates his PTB to service or any events of 
service.  The reports also fail to show that his PTB 
manifested to a compensable degree within three years after 
service.  See 38 C.F.R. § 3.371(a)(1).  Thus, the probative 
and persuasive evidence is against the veteran's claim in 
this regard as well.  See generally, LeShore v. Brown, 8 Vet. 
App. 406 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence).

Because the probative and persuasive evidence fails to 
establish that the veteran's PTB had its onset during service 
or within the three-year presumptive period, or is related to 
any events of service, the preponderance of the evidence is 
against the veteran's claim and is not in equipoise.  The 
appeal is denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.370, 3.371, 3.374.


ORDER

Entitlement to service connection for PTB is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

